— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered January 25, 1984, convicting him of criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
No reversible error was committed in the trial court’s decision to allow the People to introduce evidence of the defendant’s attempt to procure false testimony from the complainant. Such evidence, indicative of the defendant’s consciousness of guilt, was supported "by other proof of a truly substantial character” (People v Leyra, 1 NY2d 199, 209; People v Shaw, 111 AD2d 415) and, thus, was not prejudicial.
The defendant’s claim of error with respect to the trial court’s charge has not been preserved for appellate review (see, People v Aleschus, 55 NY2d 775) and an exercise of this court’s discretion in the interest of justice is unwarranted. Lazer, J. P., Rubin, Lawrence and Kooper, JJ., concur.